Exhibit 10.1

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

 

This Confidential Separation and Release Agreement (hereinafter the “Agreement”)
is made by and between Jon Routledge (hereinafter “you” or “Employee”) and
Highway Toll Administration, LLC (hereinafter “HTA” or “the Company”) (together
“the Parties”) to set forth the Parties’ agreement concerning the terms and
conditions that will govern the termination of the employment relationship
between Employee and the Company. The Parties agree as follows:

 

 

1.

Transition Period and Separation Date.  

 

The employment relationship between Employee and the Company will end on the
close of business on January 4, 2019 (“the Separation Date”), although from the
date of receipt of this Agreement through the Separation Date (“the Transition
Period”), Employee will not be permitted or required to work out of any Company
or its affiliates’ offices, unless expressly requested to do so by David Roberts
or his designee, with the exception of the week of November 12 through 16, 2018,
during which time Employee is expected to work out of his regular office in
Roslyn, NY.   During the Transition Period, Employee must be available during
regular business hours to perform work, including assisting the Company with the
transition of responsibilities to others, as directed by David Roberts.
Specifically, Employee will be required to actively and effectively assist with
the transition of the ABG and EHI customer relationships to others at the
Company (or its affiliates), which may require travel.

 

 

2.

Pay, Expenses, and Benefits.

 

a.Salary and Expenses.  The Company will pay Employee at his normal salary rate
in accordance with the Company’s standard payroll practices through the
Separation Date.  Employee will be reimbursed for any unreimbursed expenses
incurred prior to the Separation Date per Company policy.  Reimbursement
requests must be submitted before the Separation Date.

 

b.Benefit Plans and Programs.  As of the Separation Date, Employee will cease to
earn, accrue, or be eligible for benefits, coverage, or perquisites under the
benefit plans and programs provided to employees of the Company, with the sole
exception of the specific benefits promised in Section 3, and with the exception
of health benefits which shall continue for the full month in which the
Separation Date occurs in accordance with their terms as of immediately prior to
the Separation Date. Any vested benefits to which Employee may be entitled under
any Company-sponsored 401(k) plan will be provided in accordance with and
subject to the terms of that plan, including any terms regarding the timing,
form, and manner of contributions and payment.  Any grant of equity units to
Employee shall be governed by the terms of the Verra Mobility Corporation 2018
Equity Incentive Plan and related agreements.

 

- 1 -

Employee Initials _____

 

--------------------------------------------------------------------------------

 

3.

Separation Benefits.  

 

In exchange for Employee’s promises set forth in this Agreement and compliance
therewith, and contingent upon Employee’s valid execution of this Agreement, the
Company will provide Employee with the separation benefits described in this
Section 3 (collectively, “the Separation Benefits”).

 

(a)Severance Payment.  HTA (or its successor payroll entity) will pay Employee
his base salary as in effect on the Separation Date for a 12 month period, in
accordance with its regular pay-roll cycle, commencing within 10 business days
after the Effective Date (as defined in Section 10) (“the Severance
Payment”).  The Severance Payment shall not be eligible for 401(k) plan
contributions.  The Severance Payments will cease being made on the earlier of
(a) Employee’s failure to comply with any obligation set forth in this
Agreement; or (b) the end of the 12 month period following the commencement of
the Severance Payments.  

 

(b)Health Plan Payments. HTA (or its successor payroll entity) will pay Employee
the Company cost of group health insurance, based on the Company’s proportional
cost immediately prior to the Separation Date, to cover Employee and his
eligible dependents in the Company’s medical, dental, and vision insurances in
which they participated immediately prior to the Separation Date (which shall be
grossed up to account for withholding) (the “Health Plan Payments”) for up to a
6 month period.  The Health Plan Payments will commence with the Severance
Payment, and shall cease being made on the earlier of (a) the first day of the
first full month in which Employee becomes eligible through subsequent
employment to participate in a group healthcare plan, and Employee agrees to
inform the Company promptly open receiving an offer of employment that he has
accepted, including the start date of his health care coverage eligibility; (b)
Employee’s failure to comply with any obligation set forth in this Agreement; or
(c) the end of the 6 month period following the commencement of the Severance
Payment. Employee will be required to apply for and directly pay the full cost
of the premiums, pursuant to COBRA.  All coverage will be subject to the terms
of the plan and any plan amendments or changes that are made in plan design,
coverage, offerings, premiums, deductibles, co-pays or plan administration.    

 

(c)Bonus Payment.  Under the terms of the Verra Mobility Annual Incentive Bonus
Plan (effective August 13, 2018 for Plan year 2018) (the “Bonus Plan”), Employee
is not entitled to a payment for his 2018 bonus unless he is employed on the
payment date, which will occur after the Separation Date.  Notwithstanding the
foregoing, the Company agrees to pay Employee his bonus for 2018 as if he had
been employed on the payment date.   The bonus payment, if any, will be
determined according to the terms of the Bonus Plan, will be pro-rated to
include only the time following the closing of the acquisition of HTA by Verra
Mobility Corporation, and will be payable on the date such bonuses are paid to
other participants of the Bonus Plan.

 

- 2 -

Employee Initials _____

 

--------------------------------------------------------------------------------

Employee acknowledges that he is not entitled to receive the Separation Benefits
unless he validly executes this Agreement and complies with all of the
obligations set forth herein, and that the Separation Benefits constitute
adequate and sufficient consideration to support the promises set forth in this
Agreement.  Employee also acknowledges that he is not entitled to any additional
payment or benefit that is not expressly promised or described in this
Agreement.

 

4.Release of Claims.  

 

(a)Release and Released Parties.  In exchange for the Separation Benefits
described in Section 3, and subject only to the exclusions of Section 4(b)
below, Employee hereby RELEASES the Company, its parents, shareholders,
subsidiaries, affiliates, predecessors, successors, assigns, related companies
or entities, its and their employee benefit plans and administrators, and any
and all of its and their respective current and former officers, directors,
partners, insurers, agents, representatives, attorneys, accountants, actuaries,
trustees, fiduciaries, and employees (the “Released Parties”) from any and all
claims, demands or causes of action which Employee or Employee’s heirs,
executors, administrators, agents, attorneys, representatives or assigns (all
collectively included in the term “Employee” for purposes of this Paragraph 4),
has, had or may have against any of the Released Parties, based on any events or
circumstances arising or occurring on or before the date of Employee’s execution
of this Agreement, including, but not limited to, any claims relating to
Employee’s employment or termination of employment, and any rights of continued
employment, reinstatement or reemployment with any of the Released Parties.  For
the avoidance of doubt, and subject only to the exclusions in Section 4(b) of
this Agreement, Employee expressly agrees, understands, and acknowledges that
this is a general release that, to the fullest extent permitted by law, waives,
surrenders, and extinguishes any and all claims that Employee has or may have
against any of the Released Parties, whether known, unknown, foreseen, or
unforeseen, including, but not limited to, the following:

 

(i)any claim(s) under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act (“ADEA”), the
Americans with Disabilities Act, the Equal Pay Act, the Employee Retirement
Income Security Act (“ERISA”), the Family and Medical Leave Act, the Genetic
Information Nondiscrimination Act, the Health Insurance Portability and
Accountability Act, 42 U.S.C. § 1981, or the WARN Act;

 

(ii)any claim(s) under any other applicable federal, state, or local or foreign
law, statute, regulation, or ordinance regarding discrimination, harassment,
retaliation, or any other subject matter;

 

(iii)any claim(s) for breach of contract, wrongful discharge, unjust dismissal,
defamation, slander, libel, fraud, misrepresentation, negligence, intentional or
negligent infliction of emotional distress; and

 

(iv)any other claim for damages or other relief arising under the common law or
any theory of law or equity, including any claim for costs or attorney’s fees.

 

- 3 -

Employee Initials _____

 

--------------------------------------------------------------------------------

(b)Claims Not Released.  The claims released in Section 4(a) of this Agreement
do not include any claim or cause of action based on any of the following: (i)
the right to vested benefits under any retirement plan; (ii) the right to
continued benefits as required by COBRA; (iii) any right to receive workers’
compensation benefits or unemployment insurance as required by applicable law;
(iv) any right to challenge the validity or enforce the terms of this Agreement;
or (v) any claim which cannot be waived as a matter of law. For the avoidance of
doubt, nothing herein waives or releases any claim that may arise after the
Effective Date.

 

(c)Permitted Conduct.  Nothing in this Agreement prohibits Employee from filing
a charge with the Equal Employment Opportunity Commission (“EEOC”) or any other
government agency, nor does anything in this Agreement prohibit Employee from
participating, cooperating, or testifying in any investigation or proceeding
conducted by or pending before the EEOC or any other any government
agency.  However, the Separation Benefits provided to Employee under Section 3
shall be the sole financial benefit that Employee is entitled to receive for any
of the claims that Employee is releasing under Section 4.  Therefore, even
though Employee can provide testimony or information or assistance in an
investigation or in proceedings described in this Section 4(c), Employee’s
participation therein will not entitle Employee to additional compensation from
the Company or any of the Released Parties.  In fact, if Employee is awarded any
monetary relief in connection with any lawsuit, legal proceeding, charge or
complaint, that relief will be reduced by any amounts paid or payable by the
Company under this Agreement.

 

5.Confidentiality, Intellectual Property, and Company Property.

 

(a)Confidential Information.  Employee understands and agrees that he remains
bound by the terms of the “Employee Agreement Regarding Confidential and
Proprietary Information” that he executed on April 25, 2016, a copy of which is
being provided herewith (the “Confidentiality Agreement”).  Employee
specifically acknowledges and reaffirms his ongoing obligations (a) not to use
or disclose for his own benefit, or that of another employer or any person or
party other than the Company, any Company Proprietary Information (as defined in
the Confidentiality Agreement), (b) to return to the Company any and all Company
property and all materials containing Company Proprietary Information in his
possession on or prior to the Separation Date, and (c) to comply with his
post-employment restrictions regarding the company’s customers, competitors and
employees (the “Non-compete”, “Non-Solicitation and Non-interference” and
“Non-disparagement” provisions).  

- 4 -

Employee Initials _____

 

--------------------------------------------------------------------------------

Notwithstanding the foregoing, Employee may disclose Confidential Information to
the extent he is compelled to do so by lawful service of process, subpoena,
court order, or as he is otherwise compelled to do by law or the rules or
regulations of any regulatory body or governmental agency or instrumentality to
which he is subject, including full and complete disclosure in response thereto,
in which event he agrees (unless prohibited by law) to provide the Company with
a copy of the documents seeking disclosure of such information promptly upon
receipt of such documents and prior to his disclosure of any such information,
so that the Company may, upon notice to the Employee, take such action as the
Company deems appropriate in relation to such subpoena or request, and the
Employee (unless otherwise compelled to do so by lawful service of process,
subpoena, court order, or by law or the rules or regulations of any regulatory
body or governmental agency or instrumentality) may not disclose any such
information until the Company has had the opportunity to take such action.  

(b) Company Property.  On or before the Separation Date, Employee will return to
the Company all property belonging to the Company, including, but not limited
to, laptops, mobile phones, identification badges, and credit cards.

6.Pay and Leave Confirmation.  Employee is not aware of any occasion on which
the Company or any of the Released Parties failed to pay Employee for hours
worked for or on behalf of the Company at the appropriate rate of pay.  Employee
is not aware of any occasion when he was denied any leave that he was entitled
to take under the Family and Medical Leave Act or any other law or regulation.

 

7.Cooperation in Litigation/Investigations.  If requested, from and after the
Separation Date, Employee agrees to make himself reasonably available to the
Company to respond to requests by the Company for documents and information
concerning matters involving facts or events relating to the Company that may be
within his knowledge, and further agrees to provide truthful information to the
Company, as reasonably requested with respect to pending and future litigation,
arbitrations, dispute resolutions, investigations or requests for information.
Employee shall be reimbursed for his reasonable out-of-pocket expenses
associated with any activities under this Section 7, including reimbursement for
his time (using an hourly rate that is proportional to Employee’s annual salary
in effect at the time of his Separation Date).

 

8.Confidentiality of Terms/Non Disparagement.

 

a)Confidentiality.  Employee has kept and agrees to keep the terms of this
Agreement confidential and not to disclose such terms to anyone except
Employee’s spouse, attorneys, or tax consultants, and agrees to take all steps
necessary to assure confidentiality by those recipients.  If Employee discloses
the terms of this Agreement to Employee’s spouse, attorneys, or tax consultants,
Employee will advise them that they must not disclose the terms of this
Agreement to anyone else and will be responsible for any such disclosure
provided, however, that this section is not violated by a disclosure under
circumstances that would justify the disclosure of Confidential Information
under Section 5(a) above.

 

- 5 -

Employee Initials _____

 

--------------------------------------------------------------------------------

b)Non-Disparagement.   Except as permitted by Sections 4 (c) and 5 (a), and in
addition to any similar obligations imposed by the Confidentiality Agreement,
Employee agrees that he will not directly or indirectly make any derogatory,
disparaging, or defamatory statements concerning the Company or any of the
Released Parties.  For purposes of this Agreement, a derogatory or disparaging
statement is any communication, oral or written (including electronic
communications), which would cause or reasonably tend to cause the recipient of
the communication to question the business condition, integrity, competence,
fairness or good character of the person to whom or entity to which the
communication relates.

 

9.Liquidated Damages for Breach of Certain Obligations.  As you previously
acknowledged when you signed the Confidentiality Agreement, a breach of the
obligations you assumed to the Company in the Confidentiality Agreement could
cause the Company irreparable damage.  Similarly, a breach of your obligations
under Section 5 or Section 8 of this Agreement could irreparably damage the
Company.  Consequently, and because the damage that a breach of those
obligations would inflict on the Company is not an amount that the Parties can
clearly ascertain at this time, but would likely be even greater than the
Separation Benefits you will receiving under this Agreement, you agree that if
you breach any of your obligations under Section 5 or Section 8 of this
Agreement, you will return to the Company 100% of the Separation Benefits you
received under this Agreement. THE REMEDIES SET FORTH IN THIS SECTION 9 ARE NOT
EXCLUSIVE AND SHALL BE IN ADDITION TO ANY OTHER LEGAL OR EQUITABLE REMEDY THAT
MAY BE AVAILABLE TO THE COMPANY IN THE EVENT OF A BREACH BY EMPLOYEE.

 

10.Acceptance.  You may accept this Agreement by delivering a signed original of
the Agreement to Anat Gan Eden on or before twenty-one (21) calendar days from
your Separation Date, provided such acceptance occurs on or after your
Separation Date.  You are advised to consult with your own attorney prior to
signing this Agreement.  If you sign and return this Agreement before the
expiration of 21 days, you acknowledge that you have done so for the purpose of
expediting your receipt of the Separation Benefits, and that you voluntarily and
expressly waived your right to the full 21 day period to consider this
Agreement.  After you sign this Agreement and return it, you will then have 7
days immediately thereafter (the “Revocation Period”) to revoke your acceptance
of this Agreement.  If you decide to revoke your acceptance of this Agreement,
you must send a letter declaring your decision to revoke your acceptance to Anat
Gan Eden, which must be received before the expiration of the Revocation Period
to be effective.  If you revoke this Agreement, you will not receive the
Separation Benefits.  If the Company does not receive proper notice of
revocation, this Agreement will become effective upon the expiration of the
Revocation Period (the “Effective Date”).

 

11.Non-Admission.  This Agreement does not constitute and shall not be construed
as an admission by the Company or any of the Released Parties that any of them
has violated any law, interfered with any rights, breached any obligation or
otherwise engaged in any improper or illegal conduct with respect to Employee,
and the Company expressly denies that it has engaged in any such conduct.

 

- 6 -

Employee Initials _____

 

--------------------------------------------------------------------------------

12.Severability.  If any term or provision of this Agreement shall be determined
by any court of competent jurisdiction to be invalid, illegal or unenforceable
in whole or in part, and such determination shall become final, such provision
or portion shall be deemed to be severed or limited, but only to the extent
required to render the remaining terms and provisions of this Agreement
enforceable.  This Agreement as thus amended shall be enforced so as to give
effect to the intention of the Parties insofar as that is possible.  In
addition, the Parties hereby expressly empower a court of competent jurisdiction
to modify any term or provision of this Agreement to the extent necessary to
comply with existing law and to enforce this Agreement as modified.

 

13.Choice of Law. This Agreement shall be construed, enforced and interpreted in
accordance with and governed by the laws of the State of New York without regard
to its choice-of-law principles.

14.Disputes. Any dispute, controversy, or claim arising out of or in connection
with the employment relationship between the Parties or the termination of that
relationship or arising out of or in connection with this Agreement, including
any question regarding the existence, validity or termination of this Agreement,
shall be finally resolved by arbitration under the rules of the American
Arbitration Association in force as of the date of this Agreement, which rules
are deemed to be incorporated by reference into this clause.  The place of
arbitration shall be Phoenix, Arizona.

15. Deductions and Withholding.  The Company may deduct and withhold from any
amounts payable to the Employee hereunder all federal, state, city or other
taxes that the Company may reasonably determine are required to be deducted or
withheld pursuant to any applicable law or regulation (it being understood that
the Employee shall be responsible for payment of all taxes in respect of the
payments and benefits provided herein).

 

16.Headings.  The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

17.Entire Agreement.  Except as expressly set forth herein, this Agreement
constitutes the entire agreement between the Parties and supersedes all prior
negotiations and agreements regarding the subject matter contained herein. This
Agreement shall be binding upon and inure to the benefit of, as applicable,
Employee’s (on the one hand) and the Company’s and the Released Parties’ (on the
other hand) respective successors, assigns, heirs, estates, and representatives.
This Agreement shall not be amended or modified except in a writing signed by
the Employee and the Company’s Chief Executive Officer.

 

18.Tax Code Section 409A Compliance. The intent of the Parties is that any
payments and benefits under this Agreement that are subject to Section 409A of
the Code comply with the requirements of Section 409A of the Code and any
related regulations and other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue
Service.  Accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered in compliance therewith.  All expense
reimbursements paid pursuant

- 7 -

Employee Initials _____

 

--------------------------------------------------------------------------------

to this Agreement that are taxable income to the Employee shall in no event be
paid later than the end of the calendar year next following the calendar year in
which the Employee incurs such expense.  For purposes of applying the provisions
of Section 409A of the Code to this Agreement, each separately identified amount
to which the Employee is entitled under this Agreement shall be treated as a
separate payment.  In addition, to the extent permissible under Section 409A of
the Code, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments. In no event shall the
Company be liable to Employee for any adverse tax consequences arising under
Section 409A.

 

19.Employee’s Acknowledgment.  Employee acknowledges that he (a) has carefully
read and understands the terms and conditions of this Agreement; (b) has had
adequate opportunity to consult with counsel of his choosing concerning the
consequences of signing this agreement and the release and waiver contained in
Section 4; (c) is signing this Agreement knowingly and voluntarily of his own
free will, without any duress, coercion or undue influence by the Company, its
representatives, or other persons; (d) has not relied on any promise, statement,
or representation by anyone associated with the Company that is not contained in
this Agreement in deciding to sign this Agreement.  Employee specifically
represents that he has not assigned or given to any other person or party the
right to pursue any legal claim that falls within the scope of Section 4 of this
Agreement.

 

 

NOW INTENDING TO BE LEGALLY BOUND THEREBY, the Parties have executed this
Agreement on the date(s) set forth below.  

 

Jon Routledge

 

Highway Toll Administration, LLC

 

 

 

 

 

 

Signature: /s/ Jon Routledge

 

By: /s/ David Roberts

 

 

David Roberts, CEO

 

 

(and on behalf of Verra Mobility Corp)

 

 

 

Date:  1/4/19

 

Date:  1/4/19

 

 

[Not to be signed prior to Separation Date]

 

- 8 -

Employee Initials _____

 